DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informality:  
In fig. 1, it is hard to distinguish the structure of following claimed features from one another: “detection copper electrode” referred as 2, “copper electrode” referred as 21, “locking screw” referred as 4 and “a detection circuit board” referred as 22. It is suggested that (a) applicant provides a separate figure showing “detection copper electrode” which comprises of “copper electrode” and “a detection circuit board”; and (b) applicant shows “locking screw” in fig. 3.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following feature(s) must be shown or canceled from the claim(s). No new matter should be entered.
“the periphery of the copper electrode is wrapped with a layer of rubber” in claim 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
Throughout the whole specification, there is a recitation of phrase “a positioning column” and phrase “positioning columns”. There are two types of positioning columns present: One provided on pump body (referred as “6” in fig. 1) and other provided on the hoop device (referred as “36” in fig. 3). For both types, there are “two” positioning columns present. Therefore, the specification should correct the recitation of the phrase “a positioning column” accordingly.
Throughout the whole specification, there is a recitation of phrase “a nut groove” and phrase “nut grooves”. There are two nut grooves (referred as “34” in fig. 3) present: One with left connecting strip 32 and other with right 
Throughout the whole specification, there is a recitation of phrase “a strip column” and phrase “strip columns”. There are two strip columns (referred as “35” in fig. 3) present: One with left connecting strip 32 and other with right connecting strip 33. Therefore, the specification should correct the recitation of the phrase “a strip column” accordingly.
It is further suggested that the specification be corrected accordingly in view of claim objections and 112 rejections below since the specification recites the similar language as that present in the claims as well. No new matter should be added.
Claim Objections
Claims 3 – 8 are objected to because of the following informalities. Appropriate correction is required.
Claim 3, line 1: “the periphery” should read --a periphery--.
Claim 4, lines 2-3: “a nut groove, a strip column, and a positioning column” should read --nut grooves, strip columns, and positioning columns--.
Claim 6, line 2: “the same arc structure” should read --a same arc structure-.
Claim 8, line 3: “the power cord hole” should read --the power cord through hole--.
Claims 5 – 8 are objected to for being dependent on claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a detection copper electrode” in line 1. The claim recites a (single) copper electrode. The specification recites: (see page 1, lines 15-16) “a detection copper electrode” is used to detect the water flow and wherein (see page 5, lines 8-10) the detection copper electrode comprises of a (single) copper electrode and a detection circuit board. The written description requirement was not met because there is no support for how a (single) copper electrode detects the water flow (emphasis added). Furthermore, the claimed sensor is further disclosed a non-contact sensor. It is not disclosed as to what and how electrical properties are monitored using this non-contact (single) copper electrode 
Claims 2 – 10 are rejected for being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a positioning column” in line 2 and “the positioning columns are respectively symmetrically arranged at both sides of the water inlet of the pump body, the junction box is arranged at one side of the water inlet by means of the positioning column and is located opposite the detection copper electrode, the signal box is arranged at the other side of the water inlet by means of the positioning column and is connected to the detection copper electrode” in lines 5-10. The claim is indefinite for following reasons:
It is unclear as to whether applicant intends to claim plural or single “positioning column” in the claim. 
It is unclear if claimed “one side” and “other side” is/are same or different from “both sides” recited in the claim.
The junction box and the signal box are claimed to be arranged by means of the positioning column. In view of the specification, it is understood that there are positioning columns present in the pump. It is unclear as to whether applicant intends to claim (a) the junction box being arranged by means of one of the two positioning columns present and the signal box being arranged by other of the two positioning columns present or (b) the junction box and the signal box being arranged by means of the two positioning columns.
For examination purposes, it is interpreted that applicant intended to claim/recite “a positioning column” and “the positioning column” as --positioning columns-- and --the positioning columns-- respectively.
Claim 3 recites the limitation “the periphery of the copper electrode is wrapped with a layer of rubber” in lines 1-2. The specification (in ¶23 of pgpub) recites “The periphery of the copper electrode 21 is wrapped with a layer of rubber (not shown in the figure)”. Thus, it is unclear from the specification as to what constitutes “periphery” of the copper electrode. The copper electrode (21, in fig. 1) is viewed as having: “inner periphery (in radial direction) corresponding to wall of the electrode abutting the wall of the inlet (9); “outer periphery (in radial direction) corresponding to wall of the electrode facing the signal box (7); “periphery corresponding to rectangular border of the electrode (defined by edges of the electrode in circumferential and axial direction)”. Therefore, it is unclear as to which one of these peripheries has the layer of rubber.
Claim 4 recites the limitation “the positioning columns” in lines 7-8. It is unclear if these positioning columns are of the hoop device as recited in lines 1-3 of claim 4 or the ones recited in claim 1. For examination purposes, it is interpreted as --the positioning columns of the hoop device--.
Claim 9 recites the limitation “front ends of the junction box and the signal box are both provided with semicircular notches, and the semicircular notches are used cooperatively with the water inlet of the pump body” in lines 1-2. It is unclear as to how the front ends of both “junction box” and “signal box” are used in the claimed manner. If frame of reference in fig. 1 of the application is considered, then it is a front end of the junction box 5 and a back end of the signal box 7 that are cooperatively used with the water inlet 9 of the pump body 1.
Claims 2 – 10 are rejected for being dependent on claim 1.
Allowable Subject Matter
Claims 1 – 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
 The prior arts on record alone or in combination specifically fails to teach a utility sink pump with claimed arrangement of the signal box and the junction box, with respect to the water inlet, achieved using the positioning columns that are symmetrically arranged at both sides of the water inlet of the pump body. 
Thus, with respect to claim 1, the prior arts fails to specifically teach a utility sink pump, comprising: “the positioning columns are respectively symmetrically arranged at 
The closest prior arts considered by the examiner are as follows: Flotec (Utility Sink Pump – herein after Flotec); Fang et al. (US 2017/0159669 – herein after Fang); Taidacent (Taidacent non contact – herein after Taidacent); Bushdyhan Mark (GB 2483917 – herein after Bushdyhan); Huybrechts et al. (US 2008/0022781 – herein after Huybrechts); Ioeng et al. (WO 2007/009295 – herein after Ioeng); Zajac et al. (US 2006/0174716 – herein after Zajac); and Gross, Donald (US 2003/0039549 – herein after Gross).
Flotec teaches a utility sink pump, comprising (see fig. I on page 2): a pump body (housing of pump) with a water inlet (labelled inlet port).
Fang teaches a centrifugal pump, comprising: a pump body (34) with a water inlet (36), and a junction box (see ¶41: control elements for driving the pump are receive in the mounting base 10).
Taidacent (07/07/2018) teaches a non-contact water level sensor or flow sensor comprising (see page 5 of provided copy) a sensing sheet attached to a water pipe with a hoop device (plastic cable tie) and a signal box (Y26). 
Bushdyhan teaches a liquid drainage receptacle comprising level sensor and pump means, wherein the pump means is operated based on readings from liquid conductive sensors 21, 22 & 23 provided on the outer circumferential wall of the inlet (11) [see abstract].
Huybrechts teaches (see abstract) “a flow meter for measuring the flow rate of a fluid flowing in a pipe according to the magnetic-inductive method, wherein the flow meter comprises the pipe itself as well as an electrode arrangement integrated in the pipe and a magnetic system also integrated in the pipe for generating the measuring/magnetic field.” The sensor is in communication with a detection circuit board (signal preprocessing assembly 22), a signal box (transmitter assembly 26) and a junction box (central process control and management unit 28).
Ioeng teaches a sensor (2) coupled to the sewer pipe (1). is shown as a variable capacitor (in fig. 2)  with a processing circuit (3 = 30+31) and is coupled to the switching device (4).
Zajac teaches a magnetic-inductive flowmeter, wherein the sensor(s) is/are in communication with a detection circuit board (signal preprocessing assembly 22), a signal box (transmitter assembly 26) and a junction box (central process control and management unit 28). The housings (10a and 10b) acts as a hoop device.
Gross teaches a sensor system for determining whether sufficient water is present to safely operate a pump (see abstract). The sensor system (8) comprises of electrodes (20, 22), encased in shell (24), secured to the exterior of the pipe (formed by fittings 10, 12). The sensor system communicates with electronic detection device (15) that controls the operation of the pump based on obtained readings from the sensors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen teaches a system comprising a water detecting module (6) .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746